IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,696



                     EX PARTE RUSSELL J. ALLIGOOD, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 59544 IN THE 264TH DISTRICT COURT
                            FROM BELL COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of capital murder

and sentenced to life imprisonment. The Third Court of Appeals affirmed his conviction. Alligood

v. Texas, No. 03-06-516-CR (Tex. App.–Austin, July 12, 2007).

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court
                                                                                                      2

has entered findings of fact and conclusions of law that recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled to the

opportunity to file an out-of-time petition for discretionary review of the judgment of the Third Court

of Appeals in Cause No. 03-06-516-CR that affirmed his conviction in Case No. 59544 from the

264th Judicial District Court of Bell County. Applicant shall file his petition for discretionary review

with this Court within 30 days of the date on which this Court’s mandate issues.



Delivered: November 23, 2011
Do not publish